    Case 19-00803-SMT    Doc 81    Filed 08/10/20 Entered 08/10/20 08:55:39   Desc Main
                                  Document      Page 1 of 3
The document below is hereby signed.

Signed: August 9, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     DEBORAH A. ROBINSON,                  )     Case No. 19-00803
                                           )     (Chapter 13)
                         Debtor.           )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                          MEMORANDUM DECISION AND
           ORDER DISMISSING DKT. NO. 75 TO THE EXTENT IT SOUGHT
       RELIEF FROM THE ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

          The debtor’s filing of June 22, 2020, titled Debtor's

     Objection to Motion to Dismiss and Acceptance of Amende/Modified

     Plan and Reinstatement of Automatic Stay as to the Property Known

     as 336 Adams Street, NE, Unit D, Washington, DC 20002 (Dkt. No.

     75) states that the automatic stay should be reinstated.                 It

     could be viewed as seeking relief from an order entered on May

     13, 2020 (Dkt. No. 66) granting the motion for relief from the

     automatic stay (Dkt. No. 46) filed by National Cooperative Bank,

     N.A., f/k/a NCB Savings Bank, FSB to permit it to foreclose on

     the debtor’s property at 336 Adams Street, NE, Unit D,

     Washington, D.C.     However, because the filing’s title did not

     refer to the filing as a motion, and the filing was not
Case 19-00803-SMT   Doc 81    Filed 08/10/20 Entered 08/10/20 08:55:39   Desc Main
                             Document      Page 2 of 3


accompanied by a proposed order, it was not cast as a motion

giving clear notice to National Cooperative Bank and the court

that the debtor was seeking an order granting relief from the

lift-stay order.1     It would not be appropriate to treat the

filing as a procedurally proper motion.

      Moreover, even if the debtor’s filing could be treated as a

motion, it was filed 40 days after entry of the lift-stay order

and may have failed to set forth adequate grounds under Fed. R.

Civ. P. 60(b) for relief from the lift-stay order.               The debtor

could have opposed the motion for relief from the automatic stay

on the basis that she would sell the property (which has

substantial equity) and pay the creditor in full.              She failed to

do so.    The debtor’s plans have called for maintaining

postpetition mortgage payments and the failure to maintain such

payments was a proper ground for granting stay relief in the

absence of any opposition to the lift-stay motion.               Moreover, if

the creditor has taken steps to start the foreclosure process,

the debtor’s filing may not have been filed within a reasonable

time.

      Although an imminent sale (sufficient to pay off the

creditor) might be a basis for injunctive relief (independent of

the automatic stay) to enjoin a foreclosure sale, Fed. R. Bankr.


      1
        The Clerk did not transmit the filing to me as a motion
and I only today reviewed the filing and saw that it might have
been seeking relief from the lift-stay order.

                                        2
Case 19-00803-SMT                                                                                    Doc 81    Filed 08/10/20 Entered 08/10/20 08:55:39   Desc Main
                                                                                                              Document      Page 3 of 3


P. 7001 would require that an adversary proceeding complaint be

filed in order to obtain such injunctive relief.

                              It is

                              ORDERED that to the extent that the Debtor's Objection to

Motion to Dismiss and Acceptance of Amende/Modified Plan and

Reinstatement of Automatic Stay as to the Property Known as 336

Adams Street, NE, Unit D, Washington, DC 20002 (Dkt. No. 75)

could be viewed as seeking relief from an order entered on May

13, 2020 (Dkt. No. 66) granting a motion for relief from the

automatic stay (Dkt. No. 46), the request for relief from the

order granting relief from that order is dismissed for failing

adequately to cast the request as a motion, without adjudicating

whether relief from the order granting stay relief would be

appropriate pursuant to a motion properly cast as a motion.

                                                                                                                                   [Signed and dated above.]

Copies to: Debtor; Chapter 13 Trustee; e-recipients.




R:\Common\TeelSM\Judge Temp Docs\Robinson (Deborah A.) - Dismiss Request to Reinstate Automatic Stay.wpd
                                                                                                                         3
